PRICE, Judge.
This appeal is from a decree denying appellant bail in a habeas corpus proceeding.
The indictment charges murder in the first degree.
Section 16 of the 1901 Constitution of Alabama provides:
“That all persons shall, before conviction, be bailable by sufficient sure*385ties, except for capital offenses, when the proof is evident or the presumption great.”
We have said that under the provisions of the Constitution set out hereinabove, bail must be allowed in capital cases “unless the evidence is clear and strong and would lead to a well guarded and dispassionate judgment reasonably compelling the conclusion that the offense has been committed, that the accused is the guilty agent, and that he would probably be punished capitally if the law is administered.” Colvin v. State, 36 Ala.App. 104, 53 So.2d 99, 100; Robinson v. State, 36 Ala.App. 528, 60 So.2d 302.
Applying these legal principles to the evidence presented below, which this court sitting en banc has carefully considered, we are of the opinion the appellant is entitled to bail.
The judgment and decree of the circuit court denying appellant bail is reversed, and it is hereby ordered that the appellant be released upon his furnishing bail in the amount of $5,000 to be approved by the Circuit Judge below, or by the Sheriff of Jackson County in compliance with Section 194, Title 15, Code of Alabama 1940.
Reversed and Remanded with Instructions.